                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                   CIVIL ACTION

                      v.                           NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.


                                       MEMORANDUM

KEARNEY,J.                                                                       October 31, 2019

        In the eighty-eighth docket entry, serial prisoner prose litigant Charles Talbert moves for

appointment of counsel in his most recent prison conditions case now challenging a prescription

and medical treatment/sick-call protocol while he served time in state court custody awaiting trial.

Mr. Talbert is well acquainted with the Courtroom (especially our Courtroom) and pretrial

procedures in this federal court. He represented himself in over seventy cases in the past few years

including successfully settling several cases, pro se winning an appeal before our Court of

Appeals, recently unsuccessfully trying a case to verdict before me a few weeks ago followed by

unsuccessful post-trial motions, and after having fired earlier counsel in one of his recent cases.

He will proudly tell you he does not need a lawyer except to help him obtain discovery and pay

for experts. He is now proceeding with a "final" amended complaint in this case as we await

service and responses from several defendants. We are presently considering one motion to

dismiss for failure to state a claim. 1 He earlier prosecuted a motion for preliminary injunction

involving the same challenges to medical professionals in this case without counsel. 2 Prison

medical treatment cases can be complex and may require medical expertise. For example, at least

two doctor-defendants recently moved for non pros arguing Mr. Talbert does not have a certificate
of merit for his medical treatment claims under Pennsylvania procedure. 3 We decline to appoint

counsel at this stage.

        Although Congress in 28 U.S.C. § 1915(e)(l) permits us to appoint counsel in civil rights

cases for indigent prisoners, our Court of Appeals emphasizes "volunteer lawyer time is extremely

valuable," and "district courts should not request counsel ... indiscriminately."4 "Civil litigants

have no constitutional or statutory right to appointed counsel." 5 Nevertheless, Congress has

provided "[t]he court may request an attorney to represent any person unable to afford counsel,"

granting us '"broad discretion' to determine whether appointment of counsel in a civil case would

be appropriate." 6

        Under our Court of Appeals' guidance in Tabron, we undertake a two-step inquiry. First,

we must consider the merits of the claim, deciding whether it has "arguable merit." 7 If so, we then

consider a non-exhaustive list of factors, including (1) the plaintiffs ability to present his or her

own case; (2) the complexity of the legal issues; (3) the degree to which the factual investigation

will be necessary and the ability of the plaintiff to pursue such investigation; (4) the extent to which

the case is likely to turn on credibility determinations; (5) whether the case will require the

testimony of expert witnesses; and (6) the plaintiffs ability to retain and afford counsel. 8 These

same factors apply to first and subsequent requests, regardless of the stage of the case, and we

"should consider the Tabron guideposts that may be relevant ... at the time and stage of the

litigation that the request is made."9 Our Court of Appeals cautions "courts should exercise care

in appointing counsel because volunteer lawyer time is a precious commodity and should not be

wasted on frivolous cases." 10

       Accepting as true the allegations in this "final" Complaint, we cannot yet determine

whether Mr. Talbert's claims have arguable merit. We cannot tum to the remaining Tabron factors



                                                  2
yet. We will have a better idea after review of motions to dismiss and close of the pleadings. We

will not dismiss his case for lack of a certificate of merit until much later assuming he timely moves

for continuances of this obligation.

          Even if we addressed the Tabron factors at this stage, we could not approve compelling an

attorney to undertake a voluntary representation without more detail developed after the close of

the pleadings. Mr. Talbert is undoubtedly capable of presenting his own case, as evidenced by the

"final" Complaint itself and his repetitive litigation tactics in this Court. Second, the particular

legal issues involved in this case are not so complex at this preliminary stage as to require the aid

of counsel. Third, the fact investigation necessary to prosecute Mr. Talbert's claims will be limited

at this stage but may be impeded by his custodial status. While it is possible his claims may involve

credibility determinations, we are not near this issue yet. The case may involve expert witnesses.

As for the sixth factor, Mr. Talbert has not detailed efforts to retain counsel, but we are mindful of

his recent history with counsel and his present custodial status. At this stage, these factors together

weigh in favor of denying Mr. Talbert's motion for appointment of counsel without prejudice.

         After carefully considering our Court of Appeal's Tabron factors, I cannot conclude Mr.

Talbert's claims are "truly substantial" at this stage requiring counsel. 11 His filings suggest enough

literacy, education, and ability to understand language to support a finding he is able to present his

case. Although pro se litigants who are incarcerated always face greater challenges than other

litigants in bringing civil rights claims, which can be complex, after weighing these obstacles

against the issues presented by this case, I am not persuaded an appointment of counsel is presently

warranted.

         We deny Mr. Talbert's Motion in the accompanying Order without prejudice.


1
    ECF Doc. No. 78.


                                                  3
2
     ECF Doc. No. 38.

3
  ECF Doc. No. 87. Under Pennsylvania Rule 1042.3(e), Mr. Talbert may timely move for
extensions of this obligation.

4
     Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993).

5Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019) (citing Montgomery v. Pinchak, 294 F.3d
492, 498 (3d Cir. 2002)).

6
     Montgomery, 294 F.3d at 498 (quoting Tabron, 6 F.3d at 153).
7    Houser, 927 F.2d at 697 (citing Tabron, 6 F.3d at 155).

8
    Id. (citing Parham v. Johnson, 126 F.3d 454,457 (3d Cir. 1997); Tabron, 6 F.3d at 155-56).

9
     Id. at 700.
10
     Montgomery, 294 F.3d at 499 (cited in Houser, 927 F.3d at 700).
11
     Id. at 156.




                                                   4
